Citation Nr: 1826607	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.
This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1. The Veteran's service-connected disabilities of posttraumatic stress disorder (70 percent disabling); tinnitus (10 percent disabling); and left ear hearing loss (0 percent disabling) result from multiple injuries incurred during service.

2. Resolving reasonable doubt in the Veteran's favor, the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

VA may consider the level of education, special training, and previous work experience in making this determination, but may not consider the Veteran's age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. (1991).

Medical evidence describing the effect of each disorder on the Veteran's occupational functioning is crucial to permit the Board to arrive at an assessment of employability.  38 C.F.R. § 4.1.  However, the question of whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability is ultimately the Board's determination to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; tinnitus, 10 percent, and; left ear hearing loss, noncompensable.  His combined disability rating is 70 percent.  He, therefore, meets the threshold requirements for TDIU.  38 U.S.C. § 1155; 38 C.F.R. § 4.16 (a).

He submitted an claim for TDIU in October 2011 and a completed VA Form 21-8940, Application for TDIU, in February 2012.  On the VA Form 21-8940, the Veteran identified his disabling disability as PTSD and stated that the last date he worked full-time was December 23, 2005.  On the application, the Veteran reported that he completed four years of high school and "some" college.  His employment history was as a plumber; self-employed until 2001, then employed with a company from that time until 2005.   

He identified his last employer as Reliable Plumbing Co.  VA has not received documentation from the employer to verify his reason for leaving this position.  However, throughout the record, the Veteran has indicated that he has worked inconsistently since that time at least until 2012, after which time he alleges he has not worked at all.  See February 2012 VA examination; April 2014 VA examination.

In February 2012, the Veteran was provided a VA examination for his PTSD disability and for his hearing loss and tinnitus disabilities.  As to PTSD, the examiner found significant distress or impairment in occupational and social functioning with reduced reliability and productivity.  The examiner noted current symptoms including anxiety, depressed mood, and chronic sleep impairment.  The report indicates that the Veteran has had difficulty in adapting to stressful circumstances in a work or work like setting, difficulty in understanding complex commands, hypervigilance, and mild memory loss to include forgetting directions, names and recent events.  The examiner opined that the severity of the Veteran's PTSD would not prevent him from sedentary or physical employment, although it will be difficult for him to interact without anger when dealing with customers or demanding employers, and he would be less likely to have occupational impairment if able to work independently, rather than as part of a team.

In his February 2012 VA audiology examination, the Veteran reported that his wife complains that he cannot understand her due to his hearing loss in his left ear.  He reported that his tinnitus is so loud he cannot hear out of his left ear.  He also stated he struggles during conversations.  He stated that he tried a hearing aid in his left ear years ago but that he did not get much benefit from it because it only made background noises louder.  The examiner found sensorineural hearing loss but was unable to provide an opinion at that time as the claims folder was not available.  

In a July 2012 addendum opinion, based on a review of the claims folder, the examiner opined that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss "alone" should not significantly affect vocational potential or limit participation in most work activities.  The examiner noted that employment would be more than feasible in a loosely supervised situation and that the Veteran was issued hearing aids at the Dallas VA in April 2012.

In April 2014, the Veteran had another VA examination for his PTSD disability which found continuing significant distress and impairment in occupational and social functioning with reduced reliability and productivity at a similar level as that found at his prior PTSD examination in February 2012.  The examiner noted symptoms of depression, fatigue, and panic attacks more than once a week.  There was also hypervigilance, disturbances of motivation and mood, fatigue, and memory loss.  The examiner indicated that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work.  The examiner concluded that he did not endorse any symptoms that would indicate that his overall social and occupational impairment has increased since this prior examination in 2012.  

The Veteran has consistently stated throughout the record the impact of his service connected PTSD disability on his employability.  In a February 2012 Statement in Support of the Claim, the Veteran reported he has not worked full time due to stress, intolerance of his employer, fellow employees, and customers.  He stated that he continues to experience unprovoked irritability, depression, trouble sleeping, and disturbances of motivation and mood such as crying periodically for no apparent reason.  He also stated that he avoids stressful situations by only going out in the evenings or at night because he does not want to interact with people.  In the August 2014 Form 9, the Veteran's representative noted that the Veteran's PTSD disability has caused him to not work due to severe difficulty dealing with stressful situations that cause frequent outbursts of anger that have led to violence, irritable behavior and angry outbursts typically expressed as verbal and physical aggression towards people, having absolutely no patience with people, and is very suspicious of others and extremely paranoid.  He noted the Veteran's problems with concentration, neglect of personal hygiene, and deficiencies in most areas, such as work and judgement.  The Board notes that the Veteran is competent to report his symptoms and accords those statements significant probative weight.

Upon review of the evidence of record, the Board resolves the benefit of the doubt in favor of the Veteran and finds that the Veteran's service-connected disabilities prevent him from obtaining substantially gainful occupation.  When considering the Veteran's employment history as a plumber, with a high school education, the Board finds that his chronic sleep impairment, depression and anxiety, hypervigilance, difficulty interacting with others without anger, panic attacks more than once a week, memory loss, left ear hearing loss and tinnitus, resulting from his service-connected disabilities, combine to render him unemployable.  Although the audiology examiner found that his left ear hearing loss disability alone should not significantly affect vocational potential or limit participation in most work activities, the Board notes that his left ear hearing loss and tinnitus disabilities when combined with impairments interacting with people and irritability and memory loss due to PTSD may render the Veteran unable to secure employment.

The Board acknowledges that the Veteran contends that his back condition has a direct bearing on his unemployability.  See July 2012 Statement in Support of the claim.  However, the Board has considered solely the effects of the service connected disabilities and finds that resolving reasonable doubt in the Veteran's favor and without considering the effects of any back condition the Veteran may have, the effects of his service connected PTSD and left ear hearing loss and tinnitus disabilities prevent him from obtaining gainful employment.  As such, the Board concludes that TDIU is warranted under 38 C.F.R. § 4.16 (a).


ORDER

Entitlement to a TDIU is granted.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


